849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vance T. ROBINSON, Petitioner-Appellant,v.Norris W. McMACKIN, Respondent-Appellee.
No. 87-3862.
United States Court of Appeals, Sixth Circuit.
June 21, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Petitioner appeals the district court's judgment denying his petition filed under 28 U.S.C. Sec. 2254 for habeas corpus relief.  The appeal was referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner claimed numerous trial court errors rendered his trial fundamentally unfair.


3
Upon consideration, we affirm the district court's judgment for the reasons stated in its memorandum opinion filed July 29, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.